Argued May 6, 1925.
The testator bequeathed to his wife "$5,350 par value of the bonds of the United States of America, commonly called `Liberty Bonds.'" The sole question raised by these appeals is whether this bequest was general or specific. When he made his will testator owned Liberty bonds in that amount, but had sold them all before his death.
The testator did not refer to the bonds as "my bonds," or "bonds which I hold," or "own," or "possess": Blackstone v. Blackstone, 3 Watts 335; Snyder's Est., 217 Pa. 71; Ludlam's Est., 13 Pa. 187; nor is there anything in the rest of the will showing a clear intention on the part of the testator to bequeath to his wife the very and identical bonds owned by him, as in Ferreck's Est., 241 Pa. 340. The mere possession of such bonds at the date of the will, equal in amount to the bequest, without words of reference to fix their identity as the subject of bequest, has uniformly been construed to come short of it: Blackstone v. Blackstone, supra, p. 339; "The rule is that a legacy is presumed to be general rather than specific, and that the mere fact that the testator in his gifts of stock gives exactly the amount of stock he has in hand is not sufficient to overcome this presumption": Ferreck's Est., supra, p. 342. See also Sponsler's App., 107 Pa. 95. There is not a line in this will to indicate the intention of the testator to make specific bequests of his bonds and stocks, except the fact that in every instance but one he gave and bequeathed the exact amount of such bonds and stocks owned by him at the date of the will; but, as we have just seen, our Supreme Court has ruled that this *Page 548 
fact alone, without something more, is not sufficient to overcome the presumption that the bequest is general and not specific. On the other hand there is internal evidence in the will that the testator valued each security bequeathed at a certain amount in money and gave additional or pecuniary legacies to equalize the bequests according to the proportions determined upon by him.
It is of no importance that the executors in preparing their "audit statement for distribution," referred to certain of the bequests of stock as "specific." That did not make them so. They also referred to legacies of money to these appellants as "specific legacies," but that did not change their true character as general pecuniary legacies. Under the decisions cited above all of the bequests of stocks and bonds were general and should have been so treated.
The appeals are dismissed at the costs of the respective appellants.